Mr. Judge Slatton
delivered the opinion of the Commission of Appeals, Section B.
This cause has been decided with the cause of the Gulf Pipe Line Company, plaintiff in error, versus W. S. Nearen, et al., defendants in error, (this page) and for the reason therein stated the judgment entered by the trial court and affirmed by the Court of Civil Appeals, (111 S. W. (2d) 335) which allow the defendants in error a recovery for the purchase price of the oil, is affirmed, and that part of the judgment of the trial court and the Court of Civil Appeals allowing judgment for interest is here reversed and judgment rendered in favor of the plaintiff in error.
Opinion adopted by the Supreme ‘ Court April 17, 1940.
Rehearing overruled May 15, 1940.